Citation Nr: 0515098	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for spasmodic torticollis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from March 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant was born in January 1926, and he is currently 
79 years old.  In May 2005, the Board granted his motion to 
advance his appeal on the Board's docket due to his advanced 
age.  


FINDING OF FACT

The appellant's currently diagnosed spasmodic torticollis is 
the direct result of an episode of hypoxia which occurred 
during his military service.  


CONCLUSION OF LAW

Entitlement to service connection for spasmodic torticollis 
is established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence currently of record is 
sufficient to substantiate the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The appellant served as a tail gunner in B-17 bombers during 
World War II.  In March 1945, while on a bombing mission over 
Germany, the appellant's oxygen mask froze, thereby depriving 
him of an adequate oxygen supply for a prolonged period of 
time.  This episode in service is documented by several lay 
statements from eye witnesses, as well as by a May 1945 
letter from the appellant to his father in which he describes 
this incident.  

The appellant's spasmodic torticollis was first diagnosed in 
1989, and initially there was no suggestion that it was 
secondary to another cause, according to a January 1989 
letter from one of his treating physicians.  However, more 
recently (April 2004) the appellant's treating neurologist 
has stated that the hypoxic episode in service could have 
been a contributory cause to his subsequent development of 
spasmodic torticollis.  Another private neurologist who has 
treated the appellant also stated in an April 2004 letter 
that the hypoxic episode in service is a possible cause of 
the appellant's spasmodic torticollis; and a psychiatric 
physician who has also treated the appellant stated as his 
opinion that the currently diagnosed spasmodic torticollis is 
a direct result of the hypoxic/anoxic episode in service.  

In June 2004, the entire claims file was reviewed by a VA 
staff physician with neurological expertise, who concluded 
that is was "at least as likely as not" that the 
appellant's spasmodic torticollis was caused by the hypoxic 
episode in service.  

In denying this claim because the appellant had failed to 
establish a sufficient degree of nexus with service, the RO 
was exercising its own independent medical judgment 
concerning an essentially medical question, which is legally 
prohibited.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The preponderance of the current medical evidence of record 
is favorable to the appellant's claim seeking service 
connection for spasmodic torticollis, and for that reason 
this appeal will be allowed.  


ORDER

Service connection for spasmodic torticollis is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


